      Case 4:19-cv-05060-TOR      ECF No. 33    filed 05/26/20   PageID.192 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    WYATT ENTERPRISES, LLC, an
      Oregon limited liability company,             NO: 4:19-CV-5060-TOR
 8
                                Plaintiff,          ORDER ON VOLUNTARY
 9                                                  DISMISSAL WITH PREJUDICE
            v.
10
      CHEMRAD, INC., a Washington
11    corporation, ESTATE OF MATTHEW
      SOLLENDER, deceased, CAROL A.
12    SOLLENDER, an individual resident
      of Washington, and ANDREW
13    SCHMITT, an individual resident of
      Washington,
14
                                Defendants.
15

16
           BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss. ECF
17
     No. 32. The motion was filed for consideration without oral argument. The Court
18
     has reviewed the record and files herein, and is fully informed.
19
           The parties stipulate that all claims asserted in this action have been fully
20
     settled, resolved, or compromised, and request dismissal pursuant to Rule 41.


     ORDER GRANTING VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 4:19-cv-05060-TOR      ECF No. 33    filed 05/26/20   PageID.193 Page 2 of 2




 1         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

 2   a court order by filing a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 5   DISMISSED with prejudice, each party shall bear their own costs, attorneys’ fees,

 6   and expenses.

 7         The District Court Executive is directed to enter this Order and Judgment

 8   accordingly, furnish copies to counsel, and CLOSE the file.

 9         DATED May 26, 2020.

10

11                                   THOMAS O. RICE
                              Chief United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER GRANTING VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 2
